Title: Contract with Melancton Smith, [15 March 1790]
From: Smith, Melancton,Hamilton, Alexander
To: 


[New York, March 15, 1790]
Agreement between Alexander Hamilton Secretary of the Treasury on behalf of the United States of America, and Melancton Smith of the City of New York Merchant.
First. That the said Melancton Smith shall supply the posts of Westpoint on Hudsons River and of Springfield on Connecticut River, with all Rations which may be required for the use of the said posts, from the 1st. day of January to the last day of December 1790 including both days.
Secondly. That the Ration shall consist of the following Articles, to wit:

One pound of Bread or Flour.
One pound of Beef, or three quarters of a pound of Pork.
One Gill of Common Rum.
One quart of Salt.
}
per 100 Rations.

Two quarts of Vinegar

Two pounds of Soap

One pound of Candles

Thirdly. That the said Secretary on behalf of the United States shall pay to the said Melancton Smith the sum of Eight Cents and four tenths of a Cent for each ration issued as aforesaid and that such payment shall be made Monthly, upon the Accounts being passed at the proper Offices of the Treasury Department.
In Witness whereof the said Secretary of the Treasury on behalf of the said United States of America hath herewith subscribed his hand and affixed the Seal of the Treasury; and the said Melancton Smith has werewith subscribed and set his hand and seal the fifteenth day of March in the Year of our Lord One thousand seven hundred and Ninety, and of the Independence of the said United States the fourteenth.
Alexander HamiltonSecy of the Treasury
Melancton Smith
Sealed and delivered inthe presence of
